Citation Nr: 0431741	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-01 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from June 1992 through 
May 1995.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Togus, Maine, Regional Office (RO) denying service connection 
for bilateral pes planus.  

The Board remanded the case for further development in 
December 2003.  That development has been accomplished, and 
the file has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant's service medical records do not show that he 
had pes planus during service or at the time of his 
discharge.

2.  There is no medical or lay evidence that appellant 
currently has pes planus.

3.  There is no medical evidence of nexus between appellant's 
claimed pes planus and his military service.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C.§ 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide, and (4) request or tell that 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  This new fourth element of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for bilateral pes planus was received in 
March 2001; the claim was denied by rating decision in June 
2001.  RO sent appellant a duty-to-assist letter in April 
2001 (prior to the denial) and another duty-to-assist letter 
in January 2004 (during the pendancy of this appeal).  
Neither of the two letters expressly satisfied the fourth 
element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been substantially considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  There is no 
indication of prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  If there was any error in the sequence of events, 
such error is not shown to have any effect on the case or to 
cause injury to the claimant.  The Board accordingly 
concludes that any such error, if present, is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  The duty-to-assist 
letters of April 2001 and January 2004, the original rating 
decision of June 2001, and the Statement of the Case (SOC) in 
November 2001 all listed the evidence on file that had been 
considered in formulation of the decision.  Finally, the 
Board notes that the case was specifically remanded to RO in 
December 2003 to give appellant an additional opportunity to 
submit the minimal information needed to substantiate the 
claim, but appellant did not respond to that opportunity.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC); appellant has not 
identified any other sources having potentially relevant 
information.  The VCAA also requires VA to provide a medical 
examination if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but (A) contains competent lay or medical evidence 
of a current diagnosed disability; (B) establishes that the 
veteran suffered an event, injury, or disease in service; 
and, (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or with another service-connected 
disability.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  As discussed below, none of these 
three conditions are met.  The Board accordingly finds that 
VA does not have an outstanding duty to provide a medical 
examination and that VA's duty to assist has been satisfied 
in regard to this claim.

Because appellant has been advised of the evidence necessary 
to substantiate the claim, and because all available evidence 
has been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Factual Background

Appellant's service medical records are on file.  Treatment 
records show frequent treatment for bilateral ankle 
instability but no complaint or evaluation of flat feet.  
Appellant's ankle condition occasioned several podiatric 
examinations and X-rays, as well as surgery for ankle 
reconstruction, but none of these noted the presence of pes 
planus.  A single podiatry clinic note, dated May 1994, 
showed an impression of bilateral pes cavus.  A medical 
evaluation board determined in January 1995 that appellant 
should be discharged from active duty because of chronic 
inversion sprains of the bilateral ankles, but there is no 
mention in the board's documents that appellant was 
identified as having flat feet.  Appellant executed a Report 
of Medical History in March 1995, preliminary to his 
separation physical examination, which does not mention a 
complaint of flat feet.  The Report of Medical Examination 
dated March 1995, immediately prior to appellant's discharge, 
provides a clinical evaluation of the feet as "normal."   

Following his discharge, appellant requested service 
connection for his ankle disability.  He underwent a general 
VA medical examination in June 1995.  Appellant did not 
complain of pes planus, and the examiner noted no abnormality 
of the feet.  Appellant was duly awarded service connection 
for bilateral ankle instability and bilateral patellofemoral 
syndrome by a rating decision in August 1995.

VA clinical records from July 1995 through November 1995 show 
treatment for a variety of medical and psychiatric 
complaints, but there is no mention of any complaint or 
observation of pes planus during that period.

VA clinical notes show that appellant reported in February 
2001 that he had been wearing bilateral arch supports but had 
lost them.  Appellant complained of pain in the bilateral 
ankles, knees, wrists, and fingers, but did not complain of 
pes planus.  The attending physician ordered replacement arch 
supports at appellant's request, but did not provide an 
impression of pes planus or any other foot disability.

Appellant filed the instant claim for service connection in 
March 2001.  The claim did not cite any medical treatment for 
pes planus.  RO sent appellant a duty-to-assist letter in 
April 2001 requesting supporting information, but appellant 
did not respond.

RO issued a rating decision in June 2001 denying service 
connection for pes planus, based on a finding that there was 
no indication in the record of pes planus in the service, and 
no current diagnosis of pes planus.   

Appellant filed a Notice of Disagreement (NOD) in August 
2001, but enclosed no information regarding in-service or 
post-service diagnosis of or treatment for pes planus.

The file contains a Statement of Representative in Appeals 
Case dated February 2002 that RO accepted in lieu of a VA 
Form 9.  The statement asserts that VA should grant service 
connection for pes planus based upon the May 1995 (sic) entry 
in the service medical record that noted an impression of pes 
cavus.

The Board remanded the case in December 2003 with 
instructions to RO to contact appellant and ascertain whether 
there has been any treatment for flat feet at any time after 
service, and, if so, to obtain supporting clinical evidence.  
RO sent appellant a duty-to-assist letter in January 2004 
requesting this information, but appellant has not responded.   

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.  In this case, there is no such 
evidence.  Appellant has not identified any medical treatment 
for pes planus since discharge, and the VA medical records on 
file show treatment for a number of other medical and 
psychiatric conditions but no complaint, observation, 
diagnosis, or treatment of pes planus.  The Board accordingly 
finds that the first element of the Hickson analysis is not 
satisfied.

The second part of the Hickson analysis is evidence of an in-
service disease or injury.  Here, appellant's service medical 
records show no diagnosis or treatment for pes planus.  There 
are extensive orthopedic and podiatric notes, but nowhere is 
there a notation therein of pes planus.  A single podiatry 
note shows an impression of pes cavus, but this is not the 
claimed disability (indeed, pes cavus is the exact opposite 
of pes planus).  The separation physical examination report 
and supporting Report of Medical History and the report of 
the medical board are silent in regard to symptoms of pes 
planus during service.  The Board accordingly finds that the 
second part of the Hickson analysis is not satisfied.

The third part of the Hickson analysis is medical evidence of 
a nexus between the current disability and an in-service 
injury or disease.  There being no evidence of a current 
disability or an in-service injury or disease, it follows 
that there cannot be evidence of a nexus between the two.  
The Board therefore finds that the third part of the Hickson 
analysis has not been satisfied.  

Direct service connection requires that all three parts of 
the Hickson analysis be satisfied.  As noted above, the 
claimed disorder fails to satisfy any of the three parts 
(evidence of a current disability, evidence of a disease or 
injury in service, and evidence of nexus between the first 
two) and the claim must be denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for pes planus is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



